
	
		I
		112th CONGRESS
		2d Session
		H. R. 5998
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2012
			Mrs. Blackburn (for
			 herself, Mr. Barrow,
			 Mrs. Christensen, and
			 Mr. Terry) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title IX of the Public Health Service Act to
		  revise the operations of the United States Preventive Services Task
		  Force.
	
	
		1.Short titleThis Act may be cited as the
			 USPSTF Transparency and Accountability
			 Act of 2012.
		2.Changes to United
			 States Preventive Services Task Force
			(a)In
			 generalSubsection (a) of
			 section 915 of the Public Health Service Act (42 U.S.C. 299b–4) is
			 amended—
				(1)by amending the
			 heading to read as follows: United States Preventive Services Task
			 Force;
				(2)by amending
			 paragraph (1) to read as follows:
					
						(1)Establishment
				and purposeThe Director may
				establish and periodically convene the United States Preventive Services Task
				Force (in this section referred to as the Task Force). The Task
				Force shall review the scientific evidence related to the effectiveness and
				appropriateness of clinical preventive services for the purpose of developing
				recommendations for primary care clinicians and the health care community and
				updating previous clinical preventive
				recommendations.
						;
				(3)by redesignating
			 paragraph (3) as paragraph (5) and paragraphs (4) through (7) as paragraphs (9)
			 through (12), respectively;
				(4)by inserting after
			 paragraph (2) the following new paragraphs:
					
						(3)Composition
							(A)In
				generalThe Task Force shall be composed of individuals that
				collectively have appropriate scientific expertise, including in fields of
				health sciences research, health economics, and clinical care. The Task Force
				shall include balanced representation of practicing primary and specialty care
				providers, patient and health care consumers, and relevant stakeholders from
				the medical products manufacturing community.
							(B)NoticeBefore
				appointing members to the Task Force, the Director shall give persons an
				opportunity to nominate potential members. The Director shall provide for the
				publication in the Federal Register of a request for comments on such members
				and shall provide a mechanism for persons to submit such comments through the
				official website of the Agency. The Director shall consider any comments
				submitted in selecting the members of the Task Force.
							(C)Disclosure of
				conflicts of interestThe Director shall disclose conflicts of
				interest (including personal as well as financial conflicts of interest) of any
				member of the Task Force that have the potential to bias (or may be perceived
				as biasing) individual decisions of the Task Force.
							(4)Review and
				consultation
							(A)Research
				plans
								(i)In
				generalIn conducting its reviews under paragraph (1), the Task
				Force, with the concurrence of the Director, shall publish one or more proposed
				research plans (in this subsection referred to as a research plan)
				to guide the Task Force’s systematic review of the evidence. Each such plan
				shall include an analytic framework, key questions, and a literature search
				strategy or research approach, and shall incorporate the methodological
				guidelines developed under clause (ii). The Agency shall provide for the
				publication in the Federal Register of a request for public comments on each
				plan and shall accept comments during a period of at least 60 days. Any final
				research plan shall be made available to the public and include a discussion of
				the comments received and responses to such comments. The Task Force, with the
				concurrence of the Director, may change such a research plan through the same
				process as applied to the initial adoption of such plan.
								(ii)CriteriaThe Director shall design and regularly
				update guidelines for proper methodological standards for incorporation into
				such research plans. Such guidelines shall include measures for appropriate
				validity, for risk adjustment, for timeliness, for input from relevant experts
				and peers in the respective communities, for accounting for all relevant
				subpopulations (including disparities by race, ethnicity, and socioeconomic
				status), and for other health outcome measurements.
								(iii)Consultation
				on research plansThe
				Director shall facilitate coordination and interaction with other agencies and
				departments in the creation of research plans (taking into consideration
				research and findings by other agencies and departments) and methodological
				standards under clause (ii), including with the National Institutes of Health,
				the National Cancer Institute, the National Institute on Minority Health and
				Health Disparities, the Centers for Disease Control and Prevention, the
				Department of Defense, the Department of Veterans Affairs, the Centers for
				Medicare & Medicaid Services, and the Patient-Centered Outcomes Research
				Institute.
								(iv)Consultation on
				draft recommendationsBefore voting on a draft recommendation
				statement, the Task Force shall consult with relevant stakeholders, including
				provider groups, practicing specialists that treat the specific disease under
				review, and relevant patient and disease advocacy organizations.
								(B)Evidence
				reportsThe Director shall
				make publicly available each draft evidence report and publish in the Federal
				Register a request for public comments on such reports. No such evidence report
				shall be published prior to it being reviewed by a panel of external subject
				matter experts that includes provider and patient representatives. Each such
				report shall include a description of the panel that conducted such review.
				Such description shall include information on each panel member, including
				name, academic degree (or degrees), affiliations, and related expertise.
							(C)Recommendation
				statements
								(i)Publication of
				draft recommendationsThe
				Director shall make publicly available each draft recommendation and shall
				provide for the publication in the Federal Register of a request for comments
				and accept comments during a period of not less than 60 days.
								(ii)Public
				availability of comments and inclusion of description of comments in final
				statementThe Director shall make such comments received publicly
				available. Any final recommendation statement shall include a description of
				comments received on the draft recommendation statement and recommendations of
				other Federal agencies or organizations relating to the topic of the statement.
								(iii)ConsiderationIn
				publishing recommendation statements, the Task Force shall consider the impact
				of its recommendations on the health care community, whether a preventive
				service is beneficial for some individuals and the need to encourage a
				discussion of benefits and risks for those individuals, and how its specific
				assignment of a grade to a product or service may affect coverage and access to
				such product or service under Federal programs and private health insurance
				coverage.
								(D)Grading
				systemIn publishing recommendation statements, the Task Force
				shall grade products and services consistent with the following:
								(i)Grade
				AThe Task Force concludes
				that the current evidence is sufficient to assess the balance of benefits and
				risks of the product or service, and, on the basis of such evidence, recommends
				the product or service and determines that there is high certainty that the net
				benefit from the product or service is substantial.
								(ii)Grade
				BThe Task Force concludes
				that the current evidence is sufficient to assess the balance of benefits and
				risks of the product or service, and, on the basis of such evidence, recommends
				the product or service and determines that there is high certainty that the net
				benefit of the product or service is moderate or there is moderate certainty
				that the net benefit of the product or service is moderate to
				substantial.
								(iii)Grade
				CThe Task Force concludes
				that the current evidence is sufficient to assess the balance of benefits and
				risks of the product or service, and, on the basis of such evidence, does not
				make a recommendation of the product or service and clinicians may provide this
				product or service to selected patients depending on individual circumstances.
				However, for most individuals without signs or symptoms there is likely to be
				only a small benefit from this product or service.
								(iv)Grade
				DThe Task Force concludes
				that the current evidence is sufficient to assess the balance of benefits and
				risks of the product or service, and, on the basis of such evidence, recommends
				against the product or service and determines that there is moderate or high
				certainty that the product or service has no net benefit or that the harm of
				the product or service outweighs the benefits. Recommendations against a
				preventive service shall only be issued in concurrence with the Secretary after
				consultation with other Federal health agencies and relevant patient and
				provider groups.
								(v)Grade
				IThe Task Force concludes
				that the current evidence is not sufficient to assess the balance of benefits
				and risks of the product or
				service.
								;
				(5)in paragraph (5),
			 as redesignated by paragraph (3)—
					(A)by striking
			 dissemination of the recommendations of the Task Force and
			 inserting dissemination of its recommendation statements;
			 and
					(B)by striking
			 Guide’s recommendations and inserting recommendations of
			 the Task Force;
					(6)by inserting after
			 paragraph (5), as so redesignated, the following new paragraphs:
					
						(6)Preventive
				services stakeholders board
							(A)In
				generalThe Task Force shall
				convene a preventive services stakeholders board (in this subsection referred
				to as the board) composed of representatives of appropriate public
				and private entities with an interest in clinical preventive services to advise
				the Task Force on developing, updating, publishing, and disseminating
				evidence-based recommendations on the use of clinical preventive
				services.
							(B)MembershipThe members of the board shall include
				representatives of the following:
								(i)Patient
				groups.
								(ii)Providers of
				clinical preventive services, including community-based providers and specialty
				physicians.
								(iii)Federal
				departments and agencies, including—
									(I)appropriate health agencies and offices in
				the Department, including the National Institutes of Health, the National
				Cancer Institute, the National Institute on Minority Health and Health
				Disparities, the Centers of Disease Control and Prevention, the Administration
				on Aging, the Health Resources and Services Administration, the Centers for
				Medicare & Medicaid Services, the Office of the Surgeon General of the
				Public Health Service, the Office of Minority Health, and the Office on Women’s
				Health; and
									(II)as appropriate,
				other Federal departments and agencies the programs of which have a significant
				impact upon health, including the Congressionally Directed Medical Research
				Programs, Veterans Health Administration and others (as determined by the
				Secretary).
									(iv)Private health
				care payors.
								(C)ResponsibilitiesIn accordance with subsection (b)(5), the
				board shall—
								(i)recommend clinical
				preventive services for review by the Task Force;
								(ii)suggest
				scientific evidence for consideration by the Task Force related to reviews
				undertaken by the Task Force;
								(iii)provide feedback
				regarding draft recommendations by the Task Force; and
								(iv)assist with
				efforts regarding dissemination of recommendations by the Director of the
				Agency for Healthcare Research and Quality.
								(7)Disclosure and
				conflicts of interestMembers
				of the Task Force or the board shall not be considered employees of the Federal
				Government by reason of service on the Task Force or the board, except members
				of the Task Force or the board shall be considered to be special Government
				employees within the meaning of section 107 of the Ethics in Government Act of
				1978 (5 U.S.C. App.) and section 208 of title 18, United States Code, for the
				purposes of disclosure and management of conflicts of interest under those
				sections.
						(8)No pay; receipt
				of travel expensesMembers of
				the Task Force or the board shall not receive any pay for service on the Task
				Force or board, but may receive travel expenses, including a per diem, in
				accordance with applicable provisions of subchapter I of chapter 57 of title 5,
				United States Code.
						;
				and
				(7)by amending
			 paragraph (10), as redesignated by paragraph (3), to read as follows:
					
						(10)Application of
				APAThe Task Force shall conduct its activities in compliance
				with chapter 5 of title 5, United States Code (commonly known as the
				Administrative Procedures
				Act).
						.
				(b)Effective date;
			 transition
				(1)In
			 generalExcept as otherwise
			 provided, the amendments made by subsection (a) shall take effect on the date
			 of the enactment of this Act. The United States Preventive Services Task Force
			 shall not publish any draft or final recommendations on or after such date
			 except in accordance with such amendments.
				(2)Reconstitution
			 of Task ForceNot later than 180 days after the date of the
			 enactment of this Act, the Director of the Agency for Healthcare Research and
			 Quality shall take steps to reconstitute the membership of the Task Force
			 consistent with section 915(a)(3) of the Public Health Service Act, as amended
			 by subsection (a).
				(3)Previously
			 published recommendationsWith respect to recommendations or
			 guidelines published by such Task Force before the date of the enactment of
			 this Act, under procedures established by the Director of the Agency for
			 Healthcare Research and Quality, the reconstituted Task Force shall undertake a
			 review process consistent with the following:
					(A)Interested parties
			 may request the Task Force to review such previous recommendations or
			 guidelines.
					(B)Based upon such
			 requests, the Task Force shall establish a process for the review of previous
			 recommendations or guidelines.
					(C)Such process shall
			 include public notice through the Federal Register and opportunity for comment
			 and a determination to confirm or modify such recommendations or
			 guidelines.
					(D)The process shall,
			 to the extent feasible, be consistent with the procedures applied under the
			 amendments made by subsection (a) for the promulgation of new
			 recommendations.
					(c)GAO evaluation
			 and reportNot later than 1 year after the date of enactment of
			 this Act, the Comptroller General of the United States shall submit to Congress
			 a report that contains the following:
				(1)A
			 listing of the recommendations of the United States Preventive Services Task
			 Force as of the such date, including the date final recommendations and any
			 subsequent updates were posted or published.
				(2)A comparison of such recommendations and
			 relevant recommendations of other Federal health agencies, including the
			 Centers for Disease Control and Prevention, the Centers for Medicare &
			 Medicaid Services, the Department of Defense, the Department of Veterans
			 Affairs, and the Patient-Centered Outcomes Research Institute, as well as
			 relevant recommendations from national medical professional societies and
			 relevant patient and disease advocacy organizations.
				(3)An analysis of the
			 impact of the recommendations of the Task Force on public and private insurance
			 coverage, access, and outcomes, including impact on morbidity and
			 mortality.
				(d)Elimination of
			 Secretarial discretion To remove certain preventive services under the Medicare
			 programSection 1834(n) of the Social Security Act (42 U.S.C.
			 1395m(n)), as added by section 4105(a) of Public Law 111–148, is
			 amended—
				(1)by striking
			 paragraph (2);
				(2)by striking
			 ; and at the end of paragraph (1)(B) and inserting a
			 period;
				(3)by redesignating
			 subparagraphs (A) and (B) of paragraph (1) as paragraphs (1) and (2),
			 respectively, and moving their margins 2 ems to the left; and
				(4)by striking
			 may and all that follows through modify and
			 inserting may modify.
				
